Citation Nr: 0402688	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1969 to August 1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in November 1999.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).

The veteran testified at a travel Board hearing before the 
undersigned Veteran's Law Judge in July 2003.     

At the travel Board hearing the veteran raised a claim of 
service connection for tinnitus.  This matter is hereby 
referred to the RO for appropriate action.   

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Service medical records show that bilateral hearing loss was 
noted at the time of entrance examination.  Audiological 
examination at discharge from service appears to show an 
increase in hearing acuity at some frequencies and a decrease 
in others.  The veteran is claiming that his bilateral 
hearing loss was aggravated by noise exposure during his 
active duty service. 

The record does document VA clinic visits in connection with 
obtaining hearing aids but the record does not include any 
report audiological evaluation consistent with 38 C.F.R. 
§ 3.385 (2003).  In a case such as this where the underlying 
question is whether the veteran's hearing loss increased in 
severity during service, the Board believes that a proper 
audiological examination and a medical opinion are necessary 
to comply 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature of any current bilateral 
hearing loss.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Audiometric testing 
should be accomplished and reported in 
accordance with 38 C.F.R. § 3.385.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
audiological examination reports in the 
service medical records, the examiner 
should give an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
hearing loss which preexisted service 
increased in severity during service and, 
if so, whether such increase was due to 
the natural progress of the disease.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.    

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




